Citation Nr: 0525860	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-38 360A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for the residuals of a right ankle sprain.

2.  Entitlement to an initial compensable disability rating 
for the residuals of a left ankle sprain.

3.  Entitlement to an initial compensable disability rating 
for the residuals of a left knee sprain.

4.  Entitlement to an initial compensable disability rating 
for adductor tendonitis of the left hip.

5.  Entitlement to an initial compensable disability rating 
for allergic rhinitis and sinusitis.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to June 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In relevant part, the RO granted service 
connection for the residuals of bilateral ankle sprains, the 
residuals of a left knee sprain, adductor tendonitis of the 
left hip, and allergic rhinitis and sinusitis, and assigned a 
zero percent (noncompensable) evaluation for each disability.  
The veteran timely perfected an appeal of these 
determinations to the Board.  

During the course of the appeal, jurisdiction of the case was 
transferred to the RO in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO in Pittsburgh, Pennsylvania.


REMAND

The veteran contends, in essence, that her service-connected 
disabilities are more disabling than reflected in the initial 
evaluations.  

Initially, the record shows that the veteran designated a new 
representative in June 2005.  The new representative has not 
had an opportunity to review the veteran's claims file.  To 
ensure due process, this appeal must be remanded to afford 
the veteran's new representative an opportunity to review the 
claims file and present any argument in support of the 
veteran's claims.

Secondly, after certification of the appeal, the veteran 
relocated to the jurisdiction of the RO in Waco, Texas.  
Thus, the RO should transfer the veteran's claims file to the 
above RO.

Lastly, the record shows that the veteran requested a 
personal hearing at the RO.  Thus, after transfer of the 
claims file to the RO in Waco, Texas, the veteran should be 
scheduled for a personal hearing.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should transfer the claims 
file to the RO in Waco, Texas.

2.  Thereafter, the RO should afford the 
veteran's new representative an 
opportunity to review the claims file and 
present any argument in support of her 
claims.

3.  The RO should schedule the veteran 
for a personal hearing at the RO in Waco, 
Texas.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




